DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 

Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Appropriate correction is required.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0264433 (hereinafter called Hong) in view of US patent no. 4,029,557 (hereinafter called Christenson).

Regarding claims 1-4 and 9-11, Hong discloses a method of reducing the level of microcystin-LR (a cyanotoxin) in cyanotoxin-contaminated reservoir water, the method comprising: a) contacting the water with an electrochemical cell 110; and b) applying an electrical current to the water at a current density and for a time sufficient to oxidize the cyanotoxin (see Fig. 1 and 3; and paragraphs 0006, 0037, 0040, and 0045). 

Hong does not disclose that contacting the water with the electrochemical cell occurs in the presence of a magnesium salt.

Christenson teaches that charging water with 0.05% (500 ppm) of magnesium chloride prevents buildup of hard water deposits in an electrolytic cell (see column 3, lines 34-38).

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).

Regarding claims 6 and 15, Hong further discloses that 0.1 g/day cyanotoxin is contained in 10 m3/day water to be treated (see paragraph 0044), thus teaching that the cyanotoxin level in the water is about 10µg/L, which lies within the claimed range of about 0.5 µg/L to about 1 g/L.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
	
Regarding claim 7, Hong further discloses that the electrochemical cell is an undivided cell (see Fig. 1 and paragraph 0037).

Regarding claim 14, Hong further discloses that the hydraulic residence time is about 60 minutes (see paragraph 0044), thus teaching that the time is in the range of from about two minutes to about 180 minutes.  

Regarding claims 16 and 17, the absence of an explicit temperature implies that the current is applied at room temperature, thus teaching that the temperature is in the claimed ranges.---- . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0264433 (hereinafter called Hong) in view of US patent no. 4,029,557 (hereinafter called Christenson), as shown for claim 1 above, and further in view of Rodriguez et al, “Oxidative Elimination of Cyanotoxins: Comparison of Ozone, Chlorine, Chlorine Dioxide and Permanganate,” Water Research, 41 (2007) 3381-3393.

Hong in view of Christenson does not explicitly teach that the water is a source of drinking water.  

Rodriguez teaches that oxidation of cyanotoxin-contaminated water with permanganate results in water that meets the WHO guidelines for drinking water (see Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hong in view of Christenson so that the water becomes suitable for drinking purpose as taught by Rodriguez.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0264433 (hereinafter called Hong) in view of US patent no. 4,029,557 (hereinafter called Christenson), as shown for claim 1 above, and further in view of patent application publication no. WO 2004/055243 (hereinafter called Lehmann).



Lehmann is directed to a process for the electrolytic production of inorganic peroxy compounds like permanganates by anodic oxidation of an inorganic compound with a lower oxidation state than that of the peroxy compound (see page 2, 1st paragraph). Lehmann teaches that a particularly preferred electrode material for the anode is boron-doped diamond (see page 9, 1st paragraph). Lehmann further teaches that the advantages of such an electrode are an increased oxygen overvoltage, operability at low and high current densities, and high yield without the use of a potential-increasing additive (see page 6, 1st to 3rd paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hong in view of Christenson by using boron-doped diamond as the anode material as taught by Lehmann. The person with ordinary skill in the art would have been motivated to make this modification, because Lehmann teaches that the advantages of such an electrode are an increased oxygen overvoltage, operability at low and high current densities, and high yield without the use of a potential-increasing additive (see page 6, 1st to 3rd paragraph).
 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0264433 (hereinafter called Hong) in view of US patent no. 4,029,557 (hereinafter called Christenson), as shown for claim 1 above, and further in view of US patent no. 5,660,712 (hereinafter called Carus).

Regarding claim 12, Hong in view of Christenson does not explicitly teach that the current density is from about 0.5 mA/cm2 to about 1000 mA/cm2.  

Carus teaches a method of producing potassium permanganate from manganese dioxide in an electrolytic cell (see Abstract). Carus further teaches use of current density is in the range of 500 to about 1500 A/M2 (same as 50 to 150 mA/cm2), overlapping the claimed range of 0.5 mA/cm2 to about 1000 mA/cm2 (see column 6, lines 42-43).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hong in view of Christenson by determining by routine experimentation suitable value of current density around the range taught by Carus. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 13, Hong in view of Christenson does not explicitly teach that the current density is from about 0.5 mA/cm2 to about 100 mA/cm2.  

Carus teaches a method of producing potassium permanganate from manganese dioxide in an electrolytic cell (see Abstract). Carus further teaches use of current density is in the range of 500 to about 1500 A/M2 (same as 50 to 150 mA/cm2), overlapping the claimed range of 0.5 mA/cm2 to about 100 mA/cm2 (see column 6, lines 42-43).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hong in view of Christenson by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/SALIL JAIN/Examiner, Art Unit 1795